               Case 19-14799-mkn          Doc 10      Entered 07/29/19 16:04:32           Page 1 of 1
NVB 1007−4 (Rev. 8/16)


                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA


 IN RE:                                                        BK−19−14799−mkn
                                                               CHAPTER 11
 GYPSUM RESOURCES, LLC
     fdba GYPSUM RESOURCES I, LLC
     fdba BLUE DIAMOND FALLS, LLC
                                                               NOTICE OF INCOMPLETE
                                                               AND/OR DEFICIENT FILING
                                   Debtor(s)




NOTICE IS GIVEN that the above debtor(s) filed a voluntary petition on 7/26/19. Pursuant to the Federal Rules of
Bankruptcy Procedure and the Local Rules for the District of Nevada, the Clerk has noted deficiencies to the petition
and/or schedules and statements of this debtor(s) as listed below. This Notice advises the debtor(s) of deficiencies
noted by the Clerk in the filing of the Voluntary Petition and related documents. This Notice does not cover all duties
and requirements a debtor must perform, and there may be other deficiencies not noted below. Failure to cure the
deficiencies within the time allowed by law or by an extension granted by court order may result in the
dismissal of this case.


SCHEDULES, STATEMENTS AND CERTIFICATIONS:

   *      The following schedules, required pursuant to Fed. R. Bankr. P. 1007 and LR 1007, were not filed with
          the Voluntary Petition:
            *      Summary of Assets and Liabilities for Non−Individuals (Official Form 206Sum)
            *      Schedule A/B: Property (Official Form 206A/B)
            *      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
            *      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
            *      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
            *      Schedule H: Codebtors (Official Form 206H)
            *      Declaration Under Penalty of Perjury for Non−Individual Debtors (Official Form 202)
   *      The Statement of Financial Affairs for Non−Individuals Filing for Bankruptcy (Official Form 207),
          required pursuant to LR 1007(b) and (c), was not filed with the Voluntary Petition.



NOTICE IS FURTHER GIVEN that the Federal Rules of Bankruptcy Procedure, Local Rules and Electronic Filing
Procedures are available on the court's web site at http://www.nvb.uscourts.gov.



Dated: 7/29/19


                                                            Mary A. Schott
                                                            Clerk of Court
